Title: From James Madison to Anthony Wayne, 31 July 1789
From: Madison, James
To: Wayne, Anthony


Dear Sir
N. York July 31st. 1789.
Your favor of the 15th of June has been some time in my hands, but no opportunity of acknowledging it has hitherto occurred; and I write now more in order to be ready for the first casual conveyance rather than with a reliance on any known one. I do not make use of the mail, because it is rendered ineligible by the delay & uncertainty incident to it.
I can not undertake to decide on the merits of your suggestion with regard to Indian and Spanish Affairs in your quarter. As the question depends on a knowledge both of military and local circumstances, it is more proper that I should pay the attention due to your remarks on it. Some systematic provision for the security of our frontiers, and the respectability of our national posture, ought not and I hope will not be long delayed. As far as this provision may depend on the Legislature of the Union I have no reason to apprehend a backwardness to the subject. Hitherto it has been necessarily excluded by subjects of prior necessity. There can be as little reason to doubt that the measures depending on the Executive Authority will be such as they ought to be. It is fortunate that to the other qualifications of the President, is added a more than common knowledge of Western and Indian affairs, which will enable him to make the best use of all information relating to them, at the same time that his knowledge of military characters will suggest to him the fittest for executing plans of public defence. What is most to be apprehended in this case is the delay inseparable not only from the nature, but the newness of our Government.
Your observations in favor of an early establishment in South Western, corresponding with that under Genl. St. Clair in the N. Western district, appear to me to be just and important. How far the nature of the Cession made by Georgia has sufficiently prepared the way on her part I cannot precisely say. I think she would act prudently as well as honorably, in bringing that transaction to a speedy conclusion, and on principles as liberal as she can reconcile with her essential interests. To compleat such an arrangement as you have pointed at, N. Carolina ought to be a party to it; and that is one urgent motive among a variety of others, for wishing her in the Union.
The commercial system has taken up so much time that it is but just going into execution. The subject next in order is the judiciary establishment which is pregnant with perhaps still greater difficulties; but being sent from the Senate in the form of a digested bill, will it is hoped produce less discussion and delay. With great respect & esteem I am Sir Your Obedt. & very hble servt
Js. Madison Jr
